internal_revenue_service number release date index number ------------------------------------------------- ----------------------------------------- ------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-138340-08 date date company ----------------------------------------- ----------------------- legend state ------------- dear -------------- this responds to a letter dated date submitted on behalf of company requesting that the income derived by company from treasury locks and interest rate swaps is qualifying_income within the meaning of sec_7704 of the internal_revenue_code company is a state limited_partnership that is publicly traded company has not elected to be taxed as an association for federal tax purposes company conducts its business through affiliated operating limited_partnerships limited_liability companies or entities that are disregarded entities for federal tax purposes company is principally engaged in the transportation storage and marketing of natural_gas and propane company does not conduct a financial or insurance_business nor is it engaged in the business of entering into notional_principal_contracts to obtain funds for asset acquisitions and to conduct its operations company periodically issues debt securities the interest rate payable on these securities is a function of the prevailing interest rate on a u s treasury bond of the same maturity as company's proposed debt issue and of company's credit rating in the time period between company's decision to issue debt and its actual issuance the exposure period company is at risk that its cost for such debt capital will be increased by an increase in interest rates on u s treasuries to minimize this risk company may enter plr-138340-08 into treasury locks - an arrangement in which an unrelated party agrees to purchase u s treasury bonds from company at a price certain and with an interest rate equal to the rate in effect on the date of agreement if the prevailing rate on treasury bonds increases during the exposure period company purchases treasuries at a lower market price for sale to the counterparty and realizes a gain that offsets company's increased cost of debt capital if however the prevailing treasury rate decreases during the exposure period upon settlement of the treasury lock company realizes a loss that offsets the lower cost of issuing its debt generally no treasury bonds are actually purchased and delivered the parties settle on a net_basis company's capital structure includes both fixed and floating rate debt at a given time company may determine that market conditions favor paying a floating rate when it has fixed rate debt outstanding at other times company may determine that market conditions favor paying a fixed rate when it has a floating rate debt outstanding in either case company may engage in an interest_rate_swap to obtain a cash_flow at a floating rate in exchange for one at a fixed rate company will agree to pay an unrelated party usually a financial_institution a fixed interest rate on a notional_principal_amount in return the counterparty agrees to pay company a floating interest rate determined by reference to some established index on the notional_principal_amount if the index rate for a given month exceeds the fixed rate the counterparty owes company an amount equal to the excess_interest rate multiplied by the notional_principal_amount if however the fixed rate exceeds the index rate in a month company owes the counterparty amounts owing are netted at settlement which occurs at the end of the interest rate swap’s term exchanging a floating rate cash_flow for a fixed rate flow operates in a similar manner except that company will pay the counterparty a floating interest rate on a notional_principal_amount and it will receive fixed rate payments in return in some cases the treasury locks and interest rate swaps entered into by company may be integrated with the related debt instruments under sec_1_1275-6 of the income_tax regulations company is requesting a ruling to apply only where a treasury lock or interest_rate_swap can not be so integrated sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if - interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides in part that sec_7704 shall not apply to any publicly traded plr-138340-08 partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 provides in part that except as otherwise provided in sec_7704 the term qualifying_income means interest sec_7704 provides that interest shall not be treated as qualifying_income if - a such interest is derived in the conduct of a financial or insurance_business or b such interest would be excluded from the term_interest under sec_856 sec_1_7704-3 provides in part that for purposes of sec_7704 qualifying_income includes income from notional_principal_contracts as defined in sec_1_446-3 and other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner sec_1_7704-3 provides further that income from a notional_principal_contract is included in qualifying_income only if the property income or cash_flow that measures the amounts to which the partnership is entitled under the contract would give rise to qualifying_income if held or received directly by the partnership sec_1_7704-3 provides in part that qualifying_income described in sec_1_7704-3 does not include income derived in the ordinary course of a trade_or_business sec_1_446-3 defines a notional_principal_contract to include interest rate swaps sec_1_446-3 also provides in part that generally a notional_principal_contract is a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts payments due under an interest_rate_swap are not interest there is no borrowing and hence no compensation_for use or forbearance of money however such payments are measured by reference to an interest rate or interest rate index and have a cash_flow that would be treated as interest_income and would not be excluded under sec_856 if held or received directly by company company's treasury locks are common and routine transactions and like company’s interest rate swaps they are entered into for the purpose of managing the risk of interest rate movements on company's borrowings under sec_1_7704-3 the commissioner may determine the extent to which income from ordinary and routine investments substantially_similar to income from a notional_principal_contract is included in qualifying_income plr-138340-08 based solely on the facts and representations submitted we conclude that the income company derives from the treasury lock and interest_rate_swap transactions is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether company's treasury locks and interest rate swaps can be integrated with the related debt securities under sec_1_1275-6 or whether income derived by company from transportation storage and marketing of natural_gas and propane is qualifying_income within the meaning of sec_7704 or whether company is taxable as a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company's authorized representative sincerely s christine ellison branch chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
